DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention resulting in modification of the previous prior art rejections.  Specifically, the incorporation of the limitation “at least one of the first flow tubes and at least one of the second flow tubes are connected to either the first blood port or the second blood port of the blood purifying filter” to independent Claim 11 has changed the scope of the claimed invention since previous anticipatory reference Pinkerton, (US 4,054,522), does not disclose this limitation.  Newly found secondary reference Braun, WO8601115, (“Machine Translation of WO8601115”, published 1986, 39 total pages), has been combined with Pinkerton to disclose independent Claim 11, such that previous secondary reference Cho, (“Machine Translation of KR20150115611”, published 2015, 47 total pages), is further relied upon to disclose subsequent dependent claims in combination with Pinkerton and Braun.
On pages 6-7 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that the previous claim objections and 112 rejections have been addressed via amendments.  The Examiner notes that several claim objections and 112 rejections have been withdrawn, but that several new claim objections and 112 rejections have been made as a result of the amendments added, and that 
On page 7, Applicant summarizes the previous prior art rejections made on the claims.  Then, on pages 8-9, Applicant argues against previous anticipatory reference Pinkerton disclosing amended independent Claim 11.  Specifically, Applicant argues that Pinkerton is used for degassing liquids in hemodialysis, and that all of the chambers disclosed in Figure 3 of Pinkerton are connected to dialyzer 370 at conduits 344 and 344’ on the dialysate side, and that they are not connected to the blood side via conduits 372 and 373.  Applicant argues that Pinkerton does not ‘require any connection to the blood ports’ as now claimed in independent Claim 11 because Pinkerton is directed to removing air bubbles from dialysate so the chambers allow dialysate to flow through, not blood.  The Examiner acknowledges that Pinkerton does not disclose that any of its disclosed chambers is connected to the blood conduits on the blood side of the dialyzer.  Rather, the Examiner notes that newly found secondary reference Braun has been combined with Pinkerton to disclose the claimed invention as a whole, since Braun discloses adding chambers on the blood side of the dialyzer as well.  The Examiner directs Applicant’s attention to the prior art rejection made below demonstrating this combination.  Thus, the Examiner finds Applicant’s remark here unpersuasive.
Applicant also argues that Pinkerton’s device unlikely works as intended because of possible leakage through the rolling diaphragm.  The Examiner notes that there is no accompanying evidence to support this assertion so this argument is unpersuasive.  Applicant also argues that there are differences between Pinkerton and the claimed invention because Pinkerton is intended to remove air bubbles from the fluid while the current invention is directed to pumping the dialysate/blood and balancing chambers.  The Examiner notes that it is not explicitly defined/claimed that the chambers must actively drive the fluid through the circuit like pumps do or that the chambers balance the fluid within the circuit.   As a result, the Examiner finds this argument unpersuasive.
On pages 9-10, Applicant argues against previous anticipatory reference Cortial, (US 4,857,199).  The Examiner does not rely upon Cortial in the current prior art rejection so these remarks are considered moot.
On pages 10-13, Applicant argues against previous anticipatory reference Cho, (KR2015-0115611).  Applicant argues that Cho discloses two chambers for the dialysate flow and changing the pressure inside the hemodialyzer, pointing to pump 35 with its chambers 35 & 36.  Applicant argues that these chambers are not connected to the blood ports of the dialysis filter as now claimed, rather that they are only connected to the dialysate ports of the dialysis filter.   Applicant also argues that the flow blocking valves 40 disclosed in Figure 9 of Cho are not equivalent to the chambers claimed.  However, the Examiner notes that the previous and current prior art rejection using Cho relies upon the flow blocking valves 40 reading upon the plurality of chambers as claimed.  The Examiner indicates that each flow blocking valve is connected to two sides of the circuit, in which the fluid flows towards the dialyzer in one conduit and flows away from the dialyzer in another conduit.  Furthermore, the Examiner notes that each valve 40 has a housing in which the conduit is placed through and in which the portion of the conduit within the valve housing is considered a ‘chamber’.  The Examiner maintains this interpretation of the flow blocking valves 40 reading upon the claimed plurality of chambers because the term ‘chamber’ itself is very broad.  Additionally, the Examiner notes that one flow blocking valve 40 is located on the blood side of the dialyzer and would be connected to the blood inflow/outflow ports located on the dialyzer, (Top located Valve 40, See Figure 9, Cho).  For these reasons, the Examiner finds Applicant’s arguments unpersuasive here, and maintains that Cho still anticipates independent Claim 1.
On pages 12-13, Applicant continues to argue that one of ordinary skill in the art would not be motivated to use the fluid chambers as claimed to transfer blood.  However, the Examiner maintains that Cho still reads upon independent Claim 1 as currently claimed, and that Pinkerton combined with new secondary reference Braun discloses Claim 1, in which Braun discloses chambers connected on the blood side/ports of the dialyzer.  The Examiner notes that there is nothing to suggest teaching away from such a modification of the prior art.  The Examiner notes that allowing the blood to flow through the chambers as Applicant asserts is not necessary for such a modification, but rather adding chambers to the blood side to operate solely on the blood side would not result in allowing blood to necessarily flow to the dialysate side as well.  The Examiner finds Applicant’s remarks here unpersuasive as a result.
The remainder of Applicant’s remarks are moot due to the reasons presented above regarding independent Claim 11.  
Claim Objections
Claim 11 is objected to because of the following informalities:  the phrase “the chamber” on lines 12 & 13 of the claim should be rewritten as “the fluid chamber” for consistency type purposes.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  the word “linear” is misspelled as “liner” on line 11 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a fluid” twice on line 13 of the claim.  It is not clear if these limitations are the same limitation as “a fluid” already recited on line 12 of the claim, or if these limitations are supposed to be different types of “fluids”.  Examiner interprets them to be the same.
Claim 11 recites the limitation “blood” on line 22 of the claim.  It is not clear if this limitation is the same limitation as “blood” on line 21 of the claim, or if this is a different type of “blood”.  Examiner interprets them to be the same.
Claim 13 recites the limitation “a fluid” on line 3.  It is not clear if this limitation is the same limitation as “a fluid” recited several times in Claim 11, or if it is a different “fluid” limitation.  Examiner interprets them to be the same.
Claim 15 recites the limitation “a flow” on line 4.  It is not clear if this limitations are the same limitation as “a flow” recited in Claim 11, or if it is a different “flow” limitation.  Examiner interprets them to be the same.
Claim 21 recites the limitation “a fluid” on line 3.  It is not clear if this limitation is the same limitation as “a fluid” recited several times in Claim 11, or if it is a different “fluid” limitation.  Examiner interprets them to be the same.
Claim 22 recites the limitation “a fluid” on line 3.  It is not clear if this limitation is the same limitation as “a fluid” recited several times in Claim 11, or if it is a different “fluid” limitation.  Examiner interprets them to be the same.
Claim 27 recites the limitation “a flow” on line 4.  It is not clear if this limitations are the same limitation as “a flow” recited in Claim 11, or if it is a different “flow” limitation.  Examiner interprets them to be the same.
Claim 27 recites the limitation “a flow” on line 2.  It is not clear if this limitations are the same limitation as “a flow” recited in Claim 11 or Claim 27, or if it is a different “flow” limitation.  Examiner interprets them to be the same.
Claim 31 recites the limitation “a fluid” on line 2.  It is not clear if this limitation is the same limitation as “a fluid” recited several times in Claim 11, or if it is a different “fluid” limitation.  Examiner interprets them to be the same.
Claim 32 recites the limitation “a fluid” on line 2.  It is not clear if this limitation is the same limitation as “a fluid” recited several times in Claim 11, or if it is a different “fluid” limitation.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, 25, 26 & 34  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cho, KR20150115611, (“Machine Translation of KR20150115611”, published 2015, 47 total pages; A machine translation of this patent document has been provided and claim mapped to in the prior art rejection below).
Claims 11, 12, 25, 26 & 34 are directed to a blood purifying apparatus, an apparatus or device type invention group.
Regarding Claims 11, 12, 25, 26 & 34, Cho discloses a blood purifying apparatus, (See column 2, lines 32-34, column 5, lines 27-38), comprising: 
a blood purifying filter, (Dialysis Filter 20, See Figure 9, See paragraph [0038]); 
a plurality of fluid chambers each having an internal space, (Flow Path Blocking Valves 40 (three total), See Figures 5 & 9, See paragraph [0031]); 
a chamber pressurizing member compressing or expanding the internal spaces of the plurality of fluid chambers, (Member 41, See Figure 5a/b, and See paragraph [0031]); a chamber pressurizing member driver driving the chamber pressurizing member, (Member 41 with Cam, See Figures 5a/b, See paragraph [0032]); and 
a flow controller, (Inlet Dialysate Pump Cylinder 35a/Outlet Dialysate Pump 36a, See Figures 8 & 9, and See paragraphs [0037] & [0038]), wherein 
each of the plurality of fluid chambers is connected with a flow tube to allow a fluid to flow through the chamber, the flow tube further including a first flow tube through which provided to the chamber and a second flow tube through which a fluid of the chambers charged therefrom, (Tubes 31/32/12 & Tubes 34/33/11, See Figure 9, and See paragraphs [0038] & [0039]), and 
the flow controller controls a flow through the flow tubes of the plurality of fluid chambers, (Inlet Dialysate Pump Cylinder 35a/Outlet Dialysate Pump 36a, See Figures 8 & 9, and See paragraphs [0037] & [0038]),
wherein the blood purifying filter incudes: 
a blood purifying filter container, (Dialysis Filter 20, See Figure 9, and See paragraph [0003] & [0038]); 
a first blood port provided in an end of the blood purifying filter container and through which blood is provided to the blood purifying filter, (Port of Dialysis Filter 20 opening to Tube 11, See Figure 9, See paragraph [0038]); 
a second blood port provided in another end of the blood purifying filter container and through which blood is discharged from the blood purifying filter, (Port of Dialysis Filter 20 opening to Tube 12, See Figure 9, See paragraph [0038]); 
a first dialysis fluid port provided in one side of the blood purifying filter container, (Port of Dialysis Filter 20 opening to Tube 32, See Figure 9, See paragraph [0038]); and 
a second dialysis fluid port provided in another side of the blood purifying filter container, (Port of Dialysis Filter 20 opening to Tube 33, See Figure 9, See paragraph [0038]), wherein
at least one of the first flow tubes and at least one of the second flow tubes are connected to either the first blood port or the second blood port of the blood purifying filter, (Top located Valve 40 connected on blood side to Tube 11 & 12, See Figure 9, and See paragraphs [0038] & [0039]).
Additional Disclosures Included: Claim 12: The blood purifying apparatus of claim 11, wherein at least one of the first flow tubes and at least one of the second flow tubes are connected to either the first dialysis fluid port of the blood purifying filter, (Tubes 31/32 connected to opening at Tube 32 of Dialysis Filter 20, See Figures 8 & 9, and See paragraphs [0038] & [0039]), or the second dialysis fluid port of the blood purifying filter, (Tubes 34/33 connected to opening at Tube 33 of Dialysis Filter 20, See Figures 8 & 9, and See paragraphs [0038] & [0039]).  Claim 25:  The blood purifying apparatus of claim 12, wherein the plurality of fluid chambers are made of a flexible material that contracts and expands, (Tubes within each Valve 40 are compressed by Member 41 demonstrating flexibility, See Figures 5a/b, See paragraphs [0031] & [0032]) and the chamber pressurizing member includes a portion that is inflexible to compress or expand the internal spaces of the chambers, (Member 41 is inflexible, See Figures 5a/b, See paragraphs [0031] & [0032]).  Claim 26: The blood purifying apparatus of claim 11, further comprising a dialysis fluid pump transferring dialysis fluid through the blood purifying filter, (Dialysis Fluid Pump 35 with Cylinders 35a/36a, See Figure 9, See paragraph [0038]).  Claim 34: The blood purifying apparatus of claim 26, wherein the plurality of fluid chambers are made of a flexible material that contracts and expands, (Tubes within each Valve 40 are compressed by Member 41 demonstrating flexibility, See Figures 5a/b, See paragraphs [0031] & [0032]) and the chamber pressurizing member includes a portion that is inflexible to compress or expand the internal spaces of the chambers, (Member 41 is inflexible, See Figures 5a/b, See paragraphs [0031] & [0032]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 12 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton, (US 4,054,522), in view of Braun, WO8601115, (“Machine Translation of WO8601115”, published 1986, 39 total pages).
Claims 11, 12 & 24 are directed to a blood purifying apparatus, an apparatus or device type invention group.
Regarding Claims 11, 12 & 24, Pinkerton discloses a blood purifying apparatus, (See column 2, lines 32-34, column 5, lines 27-38), comprising: 
a blood purifying filter, (Hemodialysis Cell 370, See Figure 3, and See column 5, lines 33-37, column 7, lines 55-60); 
a plurality of fluid chambers each having an internal space, (Chambers 218, 222, 418, 422, 318 & 322, See Figure 3, and See column 5, lines 55-57, See column 6, lines 60-62, See column 8, lines 8-11 & lines 27-44); 
a chamber pressurizing member compressing or expanding the internal spaces of the plurality of fluid chambers, (Pistons 212/214, 412/414, 312/314, See Figure 3, and See column 5, lines 51-57, See column 6, lines 58-63); a chamber pressurizing member driver driving the chamber pressurizing member, (Piston Rods for Pistons in each Chamber as indicated above, See Figure 3, and See column 5, lines 57-59, column 6, lines 62-64); and 
a flow controller, (Valves 226, 230, 430, 460, 326 & 330, Flow Meter 270, See Figure 3, and See column 5, lines 59-61, column 6, lines 15-17, column 6, lines 52-54, column 7, lines 1-7, lines 55-68), wherein 
each of the plurality of fluid chambers is connected with a flow tube to allow a fluid to flow through the chamber, the flow tube further including a first flow tube through which a fluid is provided to the chamber and a second flow tube through which a fluid is discharged therefrom, (Tubes 232/432/332, Tubes 224/424/324, See Figure 3), and 
the flow controller controls a flow through the flow tubes of the plurality of fluid chambers, (Valves 226, 230, 430, 460, 326 & 330, Flow Meter 270, See Figure 3, and See column 5, lines 59-61, column 6, lines 15-17, column 6, lines 52-54, column 7, lines 1-7, lines 55-68),
wherein the blood purifying filter incudes: 
a blood purifying filter container having an internal space, (Hemodialysis Cell 370 which inherently has inner space, See Figure 3, and See column 5, lines 33-37, column 7, lines 55-60); 
a first blood port provided in an end of the blood purifying filter container and through which blood is provided to the blood purifying filter, (Conduit 372, See Figure 3, See column 8, lines 3-4); 
a second blood port provided in another end of the blood purifying filter container and through which blood is discharged from the blood purifying filter, (Conduit 373, See Figure 3, See column 8, lines 3-4); 
a first dialysis fluid port provided in one side of the blood purifying filter container, (Conduit 344, See Figure 3, See column 7, lines 61-64); and 
a second dialysis fluid port provided in another side of the blood purifying filter container, (Conduit 344’, See Figure 3, See column 8, lines 14-16).
Pinkerton does not disclose that at least one of the first flow tubes and at least one of the second flow tubes are connected to either the first blood port or the second blood port of the blood purifying filter.
Braun discloses a blood purifying apparatus in which at least one of the first flow tubes and at least one of the second flow tubes are connected to either the first blood port or the second blood port of the blood purifying filter, (Pump 301 with Membranes 302/303/304/305 on Blood side of Dialyzer 320 which is connected via Valves 310-317, See Figure 3, and See paragraphs [0037]-[0040], Braun).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of Pinkerton by incorporating at least one of the first flow tubes and at least one of the second flow tubes are connected to either the first blood port or the second blood port of the blood purifying filter as in Braun because “human blood is a fluid that is highly sensitive to mechanical stress”, (See paragraph [0005], Braun), and blood that is driven through a dialyzer during hemodialysis, (See paragraph [0004], Braun), can be pumped using the disclosed pump “by means of which the mechanical load on the pumping liquid [blood] is drastically reduced, the formation of abrasion being largely prevented, and which allows the delivery rate in to deliver accurate, reproducible and controllable doses without any problems”, (See paragraph [0009], Braun).  By doing so, “it is thus possible to ensure an almost continuous passage of blood through the dialyzer” during operation, (See paragraph [0050], Braun).
Additional Disclosures Included: Claim 12: The blood purifying apparatus of claim 11, at least one of the first flow tubes and at least one of the second flow tubes are  connected to either the first dialysis fluid port of the blood purifying filter or the second dialysis fluid port of the blood purifying filter, (Tube 448 connected to Conduit 344, Tube 332 connected to Conduit 344’, See Figure 3, Pinkerton).  Claim 24:  The blood purifying apparatus of claim 12, wherein the plurality of fluid chambers are made of an inflexible material, (Chambers 218, 222, 418, 422, 318 & 322, respectively located in Cylinders 200, 202, 400, 402, 300 & 302, See Figure 3, Pinkerton) and the chamber pressurizing member includes a portion that is flexible to compress or expand the internal spaces of the chambers, (Rolling Diaphragm Seals provided with each Piston 212/214, 412/414, 312/314, See Figure 3, See column 5, lines 51-57, Pinkerton).
Claims 13-17, 21, 22 & 26-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton, (US 4,054,522), in view of Braun, WO8601115, (“Machine Translation of WO8601115”, published 1986, 39 total pages), in further view of Cho, KR20150115611, (“Machine Translation of KR20150115611”, published 2015, 47 total pages; A machine translation of this patent document has been provided and claim mapped to in the prior art rejection below).
Claims 13-17 & 21-23 are directed to a blood purifying apparatus, an apparatus or device type invention group.
Regarding Claim 13, modified Pinkerton discloses the blood purifying apparatus of claim 12, but does not disclose wherein the flow controller comprises a one-way valve installed in each of the flow tubes through which the flow controller controls a flow to allow a fluid to flow in one direction.
Cho discloses a blood purifying apparatus with a flow controller comprising a one-way valve installed in each of the flow tubes through which the flow controller controls a flow to allow a fluid to flow in one direction, (Valves 40, See Figure 5 & 9, and See paragraphs [0031] & [0038], Cho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating wherein the flow controller comprises a one-way valve installed in each of the flow tubes through which the flow controller controls a flow to allow a fluid to flow in one direction as in Cho in order to “quickly change the dialysate pressure in the dialysis filter by using a flow-off valve that controls the flow of blood and dialysate” which “can increase water exchange and mass transfer between them, and improve dialysis efficiency”, (See paragraph [0023], Cho).
Regarding Claims 14, 15 & 21, modified Pinkerton discloses the blood purifying apparatus of claim 12, but does not disclose wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow; a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member; and a flow-blocking member driver providing a liner or curved movement force to the flow-blocking member.
Cho discloses a blood purifying apparatus wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow, (Flow Path Blocking Pressing Member 41, See Figure 5a/b, part of Valves 40 as in Figure 9, and See paragraphs [0031], [0032], [0038] & [0039]); a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member, (Flow Pipe Support Wall 42, See Figures 5a/b, and See paragraphs [0031], [0032], [0038] & [0039]); and a flow-blocking member driver providing a liner or curved movement force to the flow-blocking member, (Cam for driving Flow Path Blocking Pressing Member 41, See Figures 5a/b, and See paragraphs [0031], [0032], [0038] & [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow; a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member; and a flow-blocking member driver providing a liner or curved movement force to the flow-blocking member as in Cho in order to “quickly change the dialysate pressure in the dialysis filter by using a flow-off valve that controls the flow of blood and dialysate” which “can increase water exchange and mass transfer between them, and improve dialysis efficiency”, (See paragraph [0023], Cho).
Additional Disclosures Included: Claim 15:  The blood purifying apparatus of claim 14, wherein when the chambers are compressed or expanded, the flow controller blocks a flow through at least a half of the flow tubes through which the flow controller controls a flow, (Flow is open/expanded for half of tubes on one side of Flow Blocking Valves 40 versus closed/compressed for other half of tubes on other side of Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho).  Claim 21:  The blood purifying apparatus of claim 14, wherein the flow controller further comprises a one-way valve installed in at least one flow tube through which the flow control unit controls a flow to allow a fluid to flow in one direction, (Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho).
Regarding Claims 16, 17 & 22, modified Pinkerton discloses the blood purifying apparatus of claim 12, but does not disclose wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space; a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing; a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof; and a rotor driver driving the flow control rotor.
Cho discloses a blood purifying apparatus wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space, (Cylindrically shaped Housing 43, See Figures 6, part of Valves 40 as in Figure 9 and See paragraphs [0033], [0038] & [0039], Cho); a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing, (Cylindrically shaped Rotor 48, See Figure 6, and See paragraph [0033], Cho); a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof, (Flow Ports 44, See Figure 6, and See paragraph [0033], Cho); and a rotor driver driving the flow control rotor, (Actuator 49 driving Rotor 48, See Figure 6, and See paragraph [0033], Cho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space; a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing; a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof; and a rotor driver driving the flow control rotor as in Cho in order to “quickly change the dialysate pressure in the dialysis filter by using a flow-off valve that controls the flow of blood and dialysate” which “can increase water exchange and mass transfer between them, and improve dialysis efficiency”, (See paragraph [0023], Cho).
Additional Disclosures Included: Claim 17:  The blood purifying apparatus of claim 16, wherein a flow passage through at least one of the flow control ports is blocked at any time, and one end of the flow control ports facing the flow control rotor is placed within a cylinder surface of the flow control rotor, (See paragraph [0033], Cho, “when a flow path is connected between any two flow ports by rotating the rotor 48, it is preferable that the flow path through the unconnected flow port is blocked”).  Claim 22: The blood purifying apparatus of claim 16, wherein the flow controller further comprises a one-way valve installed in at least one flow tube through which the flow control unit controls a flow to allow a fluid to flow in one direction, (Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho).  
Regarding Claims 26 & 33, modified Pinkerton discloses the blood purifying apparatus of claim 11, but does not further comprising a dialysis fluid pump transferring dialysis fluid through the blood purifying filter.
Cho disclose a blood purifying apparatus further comprising a dialysis fluid pump transferring dialysis fluid through the blood purifying filter, (Dialysis Fluid Pump 35 with Cylinders 35a/36a, See Figure 9, See paragraph [0038], Cho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating further comprising a dialysis fluid pump transferring dialysis fluid through the blood purifying filter as in Cho “thereby allowing blood and dialysate [to flow] during hemodialysis” to “increase the water exchange and mass transfer between the two and improve the dialysis efficiency”, (See paragraph [0023], Cho).
Additional Disclosures Included: Claim 33: The blood purifying apparatus of claim 26, wherein the plurality of fluid chambers are made of an inflexible material, (Chambers 218, 222, 418, 422, 318 & 322, respectively located in Cylinders 200, 202, 400, 402, 300 & 302, See Figure 3, Pinkerton), and the chamber pressurizing member includes a portion that is flexible to compress or expand the internal spaces of the chambers, (Rolling Diaphragm Seals provided with each Piston 212/214, 412/414, 312/314, See Figure 3, See column 5, lines 51-57, Pinkerton).
Regarding Claims 27, 28 & 31, modified Pinkerton discloses the blood purifying apparatus of claim  26, but does not disclose wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow; a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member; and a flow-blocking member driver providing a liner or curved movement force to the flow-blocking member.
Cho discloses a blood purifying apparatus wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow, (Flow Path Blocking Pressing Member 41, See Figure 5a/b, part of Valves 40 as in Figure 9, and See paragraphs [0031], [0032], [0038] & [0039]); a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member, (Flow Pipe Support Wall 42, See Figures 5a/b, and See paragraphs [0031], [0032], [0038] & [0039]); and a flow-blocking member driver providing a liner or curved movement force to the flow-blocking member, (Cam for driving Flow Path Blocking Pressing Member 41, See Figures 5a/b, and See paragraphs [0031], [0032], [0038] & [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow; a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member; and a flow-blocking member driver providing a liner or curved movement force to the flow-blocking member as in Cho in order to “quickly change the dialysate pressure in the dialysis filter by using a flow-off valve that controls the flow of blood and dialysate” which “can increase water exchange and mass transfer between them, and improve dialysis efficiency”, (See paragraph [0023], Cho).
Additional Disclosures Included: Claim 28:  The blood purifying apparatus of claim 27, wherein when the chambers are compressed or expanded, the flow controller blocks a flow through at least a half of the flow tubes, (Flow is open/expanded for half of tubes on one side of Flow Blocking Valves 40 versus closed/compressed for other half of tubes on other side of Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho). Claim 31:  The blood purifying apparatus of claim 27, wherein the flow controller further comprises a one-way valve installed in at least one flow tube to allow a fluid to flow in one direction, (Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho).
Regarding Claims 29, 30, & 32, modified Pinkerton discloses the blood purifying apparatus of claim 26, but does not disclose wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space; a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing; a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof; and a rotor driver driving the flow control rotor.
Cho discloses a blood purifying apparatus wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space, (Cylindrically shaped Housing 43, See Figures 6, part of Valves 40 as in Figure 9 and See paragraphs [0033], [0038] & [0039], Cho); a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing, (Cylindrically shaped Rotor 48, See Figure 6, and See paragraph [0033], Cho); a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof, (Flow Ports 44, See Figure 6, and See paragraph [0033], Cho); and a rotor driver driving the flow control rotor, (Actuator 49 driving Rotor 48, See Figure 6, and See paragraph [0033], Cho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space; a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing; a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof; and a rotor driver driving the flow control rotor as in Cho in order to “quickly change the dialysate pressure in the dialysis filter by using a flow-off valve that controls the flow of blood and dialysate” which “can increase water exchange and mass transfer between them, and improve dialysis efficiency”, (See paragraph [0023], Cho).
Additional Disclosures Included: Claim 30:  The blood purifying apparatus of claim 29, wherein one end of the flow control ports facing the flow control rotor is placed within a cylinder surface of the flow control rotor, (See paragraph [0033], Cho, “when a flow path is connected between any two flow ports by rotating the rotor 48, it is preferable that the flow path through the unconnected flow port is blocked”).  Claim 32: The blood purifying apparatus of claim 29, wherein the flow controller further comprises a one-way valve installed in at least one flow tube to allow a fluid to flow in one direction, (Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779